Title: James Sloan to James Madison, 18 November 1829
From: Sloan, James
To: Madison, James


                        
                            
                                Dear Freind
                            
                            
                                
                                    Southport State of Newyork
                                
                                November 18-1829
                            
                        
                        
                        haveing an oppertunity by my esteemed freind Thomas Maxwell to address a few lines to thee accompanied by a
                            small treatise on the baneful effects of Preistcraft, which hath long impressed my mind as a duty to publish; but
                            prevented by poverty, and other Embarrassments until last winter, when I published the two numbers herewith sent, to which
                            if blessed with time and ability, I intend to add several more the Ensuing winter, in order to shew in a plain unequivocal
                            manner, the Surreptitious conduct of the Clergy to increase their power (already too great)———
                        If thou art of the opinion that the circulation of such a production would at this time be benificial to the
                            Citizens of these US. Please to inform my freind Maxwell, who during the session of Congress will correspond with me—Any information that thou mayest please to give my afforesaid freind, that may be useful to him in his present Station
                            will be considerred as a favour conferred upon me—
                        Please to remember me affectionately to James Monroe—John Randolph, and other freinds to equal liberty, and
                            the Inherent Rights of man, with whom I acted in the strength of my days—Tell them that the love of liberty and Just
                            government being my ruleing passion will doubtless remain Strong in death—
                        Please to accept these lines as a testimony of the continuance of that high Esteem which I have ever felt for
                            thy conduct, and my dear deceased freind Thomas Jefferson, in your opposition to Aristocracy when makeing rapid strides to
                            overturn the government of these US.—
                        Farewell dear freind farewell—Probably a final farewell from one near 81. years of age, who considers
                            himself on the brink of the grave, the Verge of Eternity, and in that situation feels Universal love for all his heavenly
                            fathers other Children
                        
                        
                            
                                James Sloan
                            
                        
                    